Citation Nr: 1709579	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-36 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 2000 to August 2001 and from October 2004 to January 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, granted service connection for a low back and right groin injury.  The Veteran appealed the initially assigned rating and in March 2014, the Board, in pertinent part,
raised and remanded the issue of entitlement to a TDIU as part and parcel of the claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2016, the RO in Chicago, Illinois denied entitlement to a TDIU.  That issue is once again before the Board.

The Board notes that at the time the appeal was transferred to the Board in September 2016, the Veteran was represented by Illinois Department of Veterans Affairs.  In December 2016, less than 90 days after the appeal was transferred to the Board, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Veterans of Foreign Wars of the United States thereby revoking Illinois Department of Veterans Affairs.  The Veteran may request a change in representation within 90 days of following notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.1304 (2016).  Accordingly, the Board recognizes Veterans of Foreign Wars of the United States as the Veteran's representative in connection with the current appeal.  In January 2017, the Veteran's new representative was afforded an opportunity to submit an appellate brief which they did in February 2017.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

FINDINGS OF FACT

1.  For the period prior to August 17, 2011, the Veteran's service-connected L5-S1 disc herniation, left leg radiculopathy, right inguinal ligament strain and abdominal contusion, surgical scar of the lumbar spine, and tinnitus, have not rendered him unable to secure or maintain substantially gainful employment.

2.  For the period beginning August 17, 2011, the Veteran's service-connected L5-S1 disc herniation, left leg radiculopathy, right inguinal ligament strain and abdominal contusion, surgical scar of the lumbar spine, tinnitus, granular parakeratosis, and irritable bowel syndrome have not rendered him unable to secure or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2014, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Pursuant to the Board's March 2014 remand, the Veteran was afforded VA examinations to address any occupational impairment resulting from his service-connected L5-S1 disc herniation, radiculopathy of the left lower extremity, right inguinal ligament strain and abdominal contusion, tinnitus, and surgical scar of the lumbar spine.  For reasons described in further detail below, the Board finds theses examinations adequate and as such, that there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Although at the time of the March 2014 remand there was some evidence of occupational impairment resulting from the Veteran's service-connected irritable bowel syndrome and granular parakeratosis, the Board did not request examinations to address those disabilities.  Here, however, the Board finds that because the effects of these disabilities were adequately described in a May 2013 VA examination, as discussed in further detail below, there is no need to remand the appeal for additional examinations.

Legal Principles and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

As noted above, the present claim for a TDIU arose in connection with the claim for a higher initial rating for L5-S1 disc herniation.  Since entitlement to service connection for that disability has been in effect since January 10, 2006, the Board will consider whether entitlement to a TDIU has been warranted at any time during this period.

The Veteran has been in recepit of a 20 percent evaluation for L5-S1 disc herniation since January 10, 2006; a 20 percent evaluation for left leg radiculopathy since January 10, 2006; a 10 percent evaluation for right inguinal ligament strain and abdominal contusion since January 10, 2006; a noncompensable evaluation for surgical scar of the lumbar spine since July 17, 2007; a 10 percent evaluation for tinnitus since August 26, 2009; a 10 percent evaluation for granular parakeratosis since August 17, 2011; and a 30 percent rating for irritable bowel syndrome since August 17, 2011.  The combined rating has been 40 percent from January 10, 2006, 50 percent from August 26, 2009, and 70 percent from August 17, 2011.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

Hence, because service-connected L5-S1 disc herniation (20 percent disabling), left leg radiculopathy (20 percent disabling), and right inguinal ligament strain and abdominal contusion (10 percent disabling), all affect the orthopedic body system and combine to a rating of 40 percent, the Veteran has met the schedular requirements beginning August 17, 2011 since the remaining disabilities combine to a rating of 70 percent.  For the period prior to August 17, 2011, because the Veteran's combined rating for that period was no higher than 60 percent disabling, and there is no basis to consider all of his service-connected disabilities as one disability, the Veteran has not met the schedular requirements for the period prior to August 17, 2011.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board will address each time period in turn.

Prior to August 17, 2011

A July 2006 VA treatment record shows that the Veteran reported that he was attending school full time at "Sandberg" and that he was planning on attending Western Illinois University in the fall to major in law enforcement.  An April 2007 VA treatment record shows that the Veteran reported that he was currently going to college.

Virtual VA reveals a VA treatment record showing a November 2006 physical therapy consult where the examiner checked a box indicating that the Veteran was employed.  Although a June 2007 record also shows that the Veteran reported that he was currently working in Arkansas, an October 2007 history of present illness notation indicates that he had not been able to work since discharge from service and that he was planning on enrolling in school.  A December 2007 VA treatment record shows that the Veteran was working part time as a disc jockey while attending school.

January 2009 VA examinations reflect that the Veteran reported that he was currently employed full time as a bar manager where he had been working for less than one year.  Although the examiner estimated that the  lumbar spine disability, left leg radiculopathy, and right inguinal ligament strain and associated abdominal injury resulted in significant occupational effects, the Veteran denied losing any time from work in the past 12 months and noted that as bar manager, he was able to have subordinates move cases of beer for him.

At an April 2011 VA spine examination, the Veteran reported that his back "costs him his jobs all the time."  He noted, for example, that he had a job at a railroad lined up but could not pass the medical examination due to his back.  He reported that although he had received his bachelor's degree in 2008 in computer science and law enforcement, he was still looking for work.  The examiner noted that the Veteran appeared to be genuine in his wanting to start some type of profession but appeared to lack guidance as to his medical abilities and restrictions, career opportunities and benefits, and appeared unclear as to what he really wanted to do with his life.  The examiner indicated that his lumbar spine disability impacted his ability to work in that it resulted in decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.

The above reflects that for the period prior to August 17, 2011, the Veteran's service-connected L5-S1 disc herniation, left leg radiculopathy, right inguinal ligament strain and abdominal contusion, surgical scar of the lumbar spine, and tinnitus, have resulted in some impairment in his ability to work but there is no indication that they have prevented him from securing or maintaining gainful employment consistent with his education and occupational experience.  Although in October 2007, the Veteran denied having been able to work since his discharge in January 2006, VA treatment records indicate that he was employed in November 2006 and June 2007 and that by December 2007, he was able to work part time as a disc jockey while also attending college.  Similarly, although the Veteran reported in April 2011 that his back disability had consistently prevented him from obtaining employment, he was able to work full time as a bar manager for at least a some period without losing any time from work.  Moreover, he was able to successfully complete his bachelor's degree in 2008 which suggests that his service-connected disabilities would not have prevented him from engaging in most sedentary employment.  Although the April 2011 examiner noted that his lumbar spine disability limited his ability to work in physically demanding environments, the examiner also identified a number of nonservice-connected factors contributing to his unemployment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991) (the determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances).  

In light of the Veteran's demonstrated ability to successfully work as a disc jockey and bar manager while attending school, as well as his successful completion of a bachelor's degree, the Board finds that a preponderance of the evidence suggests that he would not have been prevented from gainful employment in at least a sedentary environment.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, referral to the Director of Compensation is not warranted.

From August 17, 2011

A September 2011 VA treatment record shows that the Veteran reported that although he was not currently working, he had worked for the census bureau.

A May 2013 VA Gulf War examination shows that the Veteran reported that his granular parakeratosis (skin condition of the bilateral axillary regions) impacted his ability to work because he had a "horrible urge to itch his armpits all the time."  He further reported that his intestinal condition affected his ability to work because it caused him to be late to work about 15 to 20 times in the past year and because he felt that his work was impacted by his generalized feeling of abdominal discomfort which involved cramping and frequent diarrhea.  The Veteran reported that he had been working for Western Illinois University as a computer information systems specialist for the past year.

In November 2015, pursuant to the Board's request for an examination and opinion regarding the effect of the Veteran's service-connected L5-S1 disc herniation, radiculopathy of the left lower extremity, right inguinal ligament strain and abdominal contusion, tinnitus, and surgical scar of the lumbar spine, the Veteran was afforded separate VA examinations addressing each of these disabilities.

As to the low back, the Veteran reported that although he does not exercise regularly because he does not have time, he could do yard work and work around the house and he was still working full time in information technology at Western Illinois University.  The VA examiner, an M.D., noted that the Veteran was doing well in his current work environment because it did not involve strenuous activity and that although heavy labor could be challenging, that was only because he was overweight and deconditioned.  Rather, based on his history and medical review, she opined that his back disability did not pose an obstacle to employment.  As to the low back scars, she similarly concluded that they did not impact his ability to work.

As to left leg radiculopathy, the Veteran reported that at times he has to slouch to keep the pain radiating down his leg from bothering him but that since his current employment was sedentary, this was not an issue for him.  Accordingly, the examiner opined that his left leg radiculopathy did not impact his ability to work.

As to the right inguinal ligament strain and abdominal contusion, the Veteran reported that when these symptoms are present he "can't stand up straight" and has to "hunch over the right side."  He reported that any extension of the hip seems to be the position that triggers this pain, at times including lying flat, but that there were no other aggravating factors.  The Veteran denied flareups and denied experiencing any functional loss or functional impairment.  The examiner again noted that the Veteran was doing well in his current employment and as such the right hip disability was not a barrier to gainful employment.

As to tinnitus, a VA audiologist opined that his tinnitus did not prevent him from securing or maintaining gainful employment based on the Veteran's successful full time employment providing computer repair and programming.

The above reflects that for the period beginning August 17, 2011, the Veteran's service-connected L5-S1 disc herniation, left leg radiculopathy, right inguinal ligament strain and abdominal contusion, surgical scar of the lumbar spine, tinnitus, granular parakeratosis, and irritable bowel syndrome have resulted in some occupational impairment but have not prevented him from securing or maintaining gainful employment.  Indeed, in May 2013 the Veteran reported having begun working as a computer information systems specialist at Western Illinois University despite the urge to itch his armpits, occasional late arrivals, and abdominal discomfort.  These symptoms do not appear to have prevented him from maintaining employment since he continued working full time in that position through at least November 2015.  Similarly, while the Veteran reported in November 2015 that he had to occasionally slouch due to left leg radiculopathy, he denied any significant occupational impact because his job was sedentary.  Although he also indicated that the right inguinal ligament strain and abdominal contusion occasionally made it difficult for him to stand up, he denied flareups or resulting functional loss or functional impairment.  While the VA physician examiner indicated that physical labor could be challenging for the Veteran, she attributed this to his being overweight and deconditioned.  Because the Veteran had been able to successfully maintain employment in a sedentary environment, she concluded that he had not been prevented from securing or maintaining gainful employment, as did the VA audiologist.  

While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one but a question for the adjudicator, the Board finds these opinions highly probative as to that question.  Moreover, it is significant that the Veteran appears to have been gainfully employed since approximately 2012.  While it is not clear whether he was gainfully employed prior to that time, considering his successful completion of a bachelor's degree and that in September 2011, he reported having worked at some point for the census bureau, the Board finds that the preponderance of the evidence indicates that he would not have been prevented from gainful employment in at least a sedentary environment.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


